Banke, Acting Presiding Judge.
This is an appeal from the grant of a summary judgment to appellee, the defendant below. Appellant filed suit on March 30, 1978, alleging that his building was damaged on March 31,1974, when high winds caused bricks to fall on it from appellee’s building. Appellee denied liability and pled the statute of limitation as a defense. Held:
By affidavits in support of his motion for summary judgment, as well as documentary evidence attached thereto, appellee established that the high winds and damage occurred on March 21,1974. In his response to the motion for summary judgment, appellant offered no evidence in support of the allegation in his complaint that the damage had occurred on a later date. Under Code Ann. § 81A-156 (e), ". . . [W]hen a motion for summary judgment is made and supported as provided in this section, an adverse party may not rest upon the mere *67allegations or denials of his pleading, but his response, by affidavits, or as otherwise provided in this section, must set forth specific facts showing that there is a genuine issue for trial.” This, appellant failed to do. Accordingly, it was not error to grant summary judgment to the appellee.
Submitted April 10, 1979
Decided May 17, 1979.
Marson G. Dunaway, Jr., for appellant.
Smith, Shaw, Maddox, Davidson & Graham, J. D. Maddox, for appellee.

Judgment affirmed.


Underwood and Carley, JJ., concur.